Citation Nr: 1316533	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-10 260	)	DATE
	)`
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hepatitis.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The Veteran served on active duty from January 1963 to October 1966.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of April 2008 and October 2008 rating decisions of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in March 2012 so that the Veteran could be scheduled for a travel board hearing.  In March 2013, a travel board hearing was held before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Regarding the issue of service connection for hepatitis, it is noted that the Veteran's service medical records show that on examination prior to entry into service, the Veteran reported a history of having had jaundice, but examination showed no evidence of hepatitis at that time.  Therefore, the Veteran is presumed to have been in sound condition regarding hepatitis at that time.  38 U.S.C.A. § 1111 (West 2002).  In September 1966, laboratory testing showed elevated liver function studies.  The assessment at that time was hepatitis.  VA and private treatment records received in connection with his current claim show that the Veteran has had elevated liver function studies at least since 2006.  The Veteran has not been afforded a VA examination to ascertain whether the symptoms currently noted may be related to the in-service assessment of hepatitis.  

In disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Those standards are shown to have been met in this case so that an examination is found to be warranted.  

Regarding the Veteran's claim of increased rating for hearing loss, it is noted that during the travel board hearing before the undersigned, the Veteran stated that his hearing acuity had worsened since the last examination, which was performed in 2008.  In view of his testimony, and in view of the length of time that has passed since the most recent examination, the Board believes that an additional examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current nature and etiology of any hepatitis.  The examiner must review the claims file and must note that review in the report.  The examiner should render an opinion regarding whether it is at least as likely as not (50 percent probability or more) that elevated liver function studies currently demonstrated are related to the assessment of hepatitis demonstrated in the Veteran's service medical records.  The examiner should provide a complete rationale for all conclusions reached.  

2.  Schedule the Veteran for a VA audiology examination to ascertain the current nature and extent of his bilateral hearing loss.  The examiner must review the claims file and must note that review in the report.  The examiner should state what effect the Veteran's hearing loss has on employment.  

3.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


